Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 17, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153021                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SPENCER B. GUPPY, a minor, by his                                                                        Joan L. Larsen,
  Next Friend PAULA J. GUPPY,                                                                                        Justices
               Plaintiff-Appellee,
  v                                                                SC: 153021
                                                                   COA: 328889
                                                                   Kent CC: 14-003811-NO
  WYOMING COMMUNITY CHURCH,
             Defendant-Appellant.
  _________________________________________/

        On the Court’s own motion, we ORDER that trial court proceedings are stayed
  pending the completion of this appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 17, 2016
           d0816
                                                                              Clerk